Order entered December 5, 2016




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01224-CV

                    GLOBAL TEL*LINK CORPORATION, Appellant

                                            V.

                     SECURUS TECHNOLOGIES, INC., Appellee

                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-16-05352

                                        ORDER
      Before the Court is appellant’s December 1, 2016 motion to extend time to file a reply

brief. We GRANT the motion and ORDER appellant to file its reply brief on or before

January 16, 2017.

                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE